Citation Nr: 1110550	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  04-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for hypertension, to include as being secondary to the appellant's service-connected type II diabetes mellitus and the medications taken for the treatment of diabetes mellitus, and if so, whether service connection may be granted.

2.  Entitlement to service connection for hyperlipidemia, to include as being secondary to the appellant's service-connected type II diabetes mellitus.

3.  Entitlement to service connection for "small vessel disease", to include as being secondary to the appellant's service-connected type II diabetes mellitus.

4.  Entitlement to service connection for multiple eye disabilities, to include as being secondary to the appellant's service-connected type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had verified active military service from January 1970 to February 1972, including service in the Republic of Vietnam where he was exposed to chemical dioxins.  He also had service in the Florida Army National Guard from February 1972 to February 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of May 2003 and February 2008 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The first action denied the appellant's claim for service connection for miscellaneous eye disabilities.  The second rating action addressed the three remaining issues reported on the front page of this action.  

In August 2007, the Board remanded the eye issue for the purpose of obtaining additional evidence with respect to that claim.  This issue was subsequently merged with the three other issues now on appeal, and all four issues have been forwarded to the Board for review.  

All four issues are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2003 and May 2003 rating decisions, the RO denied service connection for hypertension and notified the appellant of the determinations along with his appellate rights.  He did not, however, appeal the determinations and the decisions became final.

2.  The evidence received since the May 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's hypertension claim.

3.  The appellant's hyperlipidemia does not constitute a disease, disability, or disorder for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The April 2003 and May 2003 RO decisions denying entitlement to service connection for hypertension are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for hypertension has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

3.  Hyperlipidemia is not a disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The appellant has come before the Board asking that his claim for service connection for hypertension be reopened and that a decision be issued on the merits of the issue.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claim for service connection for hypertension.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As will be detailed below, the appellant's claim involving entitlement to service connection for hypertension has been the subject of an adverse prior final decision.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2010).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court), has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

An April 2003 rating decision denied the appellant's claim for service connection for hypertension.  The basis for the denial was that the medical evidence failed to show that the appellant's hypertension was secondary to his service-connected diabetes mellitus or that it was the result of his military service.  The May 2003 rating decision confirmed and continued the earlier denial.  The appellant was notified of the decisions but he did not file an appeal; hence, they became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.385, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

When the RO denied service connection, it based its decision on the appellant's service treatment records, private medical reports, and the appellant's application for benefits.  Since then, the appellant has submitted his own written statements and he has provided a letter from a Doctor K. White who has suggested that the appellant's hypertension was the result of his service-connected diabetes mellitus.  
The additional evidence is new as it was not of record at the time of the April 2003 decision.  It is not cumulative in that is substantiates a previously unestablished fact - that the appellant now suffers from hypertension and that it may be secondary to his service-connected type II diabetes mellitus.  Moreover, the written statements proffered by the appellant intimate that his hypertension may be related to his diabetes mellitus or the medications he has taken for said condition.  All of this evidence is not cumulative and has not been previously seen and reviewed by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving service connection for hypertension, to include as being secondary to his service-connected type II diabetes mellitus, is reopened.

II.  Service Connection - Hyperlipidemia

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  See id. at 132.  In this case and for this particular issue, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.

As indicated on the front page of this action, the appellant has come to the VA asking that service connection be granted for hyperlipidemia to include as being secondary to type II diabetes mellitus.  To establish direct service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that service connection on both a direct and secondary basis for the condition classified as hyperlipidemia must be denied.  While post-service medical records suggest that the appellant may have hyperlipidemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110 (West 2002).  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

Despite the "diagnosis" of hyperlipidemia, such a diagnosis is merely a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Accordingly, because the appellant does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

1.  New and material evidence sufficient to reopen the appellant's claim for entitlement to service connection for hypertension has been submitted.  To this extent, the appellant's claim is granted. 

2.  Entitlement to service connection for hyperlipidemia is denied.


REMAND

As a result of the Board's above action, that of reopening the appellant's claim for entitlement to service connection for hypertension, to include as being secondary to the appellant's service-connected type II diabetes mellitus, VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  A review of the claims folder indicates that a VA examiner has not had the opportunity to examine the appellant, to review his records, and to provide an opinion that takes into account all of the requisite findings and hypotheses.

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim involving hypertension and small vessel disease.  Moreover, said examinations may provide additional insight into the appellant's claim and as such, these two issues are also returned to the RO/AMC so that medical examinations may be performed and the data included in the claims folder for the Board's further review.

As for the other issue remaining on appeal, that involving the appellant's eyes, in the August 2007 remand, the Board requested a VA examination and medical opinion regarding etiology of any found eye disability.  With respect to each eye disability diagnosed, the examiner was instructed to render an opinion as to whether it was at least as likely as not that the disability was the result of a service-connected disability, or related to the appellant's military service.  The report of a May 2010 VA examination, and the subsequent addendum, reflects that the appellant was diagnosed as suffering from a number of eye disabilities, disorders, and conditions.  Nevertheless, in the examination report, the examiner stated that he could not resolve the issue of service connection without resorting to speculation, but he did not offer a basis for this conclusion.  The Board points out that when a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  When the record leaves this issue in doubt, as in this case, it is the Board's duty to remand for further development.

The RO should also attempt to obtain any relevant medical records that have not already been associated with the claims folder, to include, but not limited to those dating from 2009.  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment not already of record including but not limited to treatment  received since January 2009 for the disabilities that are currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  Thereafter, the AMC/RO should arrange for a cardiology examination of the appellant.  The purpose of this examination is to ascertain whether the appellant now suffers from hypertension and small vessel disease, and whether either (or both) condition(s) is (are) secondary to the appellant's service-connected type II diabetes mellitus.  In light of the questions at issue, it is requested that the individual who examines the appellant and reviews the claims folder be a medical doctor, if possible.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

The examiner should opine as to whether the Veteran has hypertension and small vessel disease that began in service or is related to service.  If not, does he have hypertension and small vessel disease that is due to or the result of service-connected diabetes mellitus.  If not, is his hypertension and small vessel disease aggravated (i.e., permanently worsened ) beyond the natural progress of those diseases by the service-connected diabetes mellitus.  The examiner must further discuss whether any medications taken by the appellant for his type II diabetes mellitus, to include Avandia(c), have caused or resulted in the development of hypertension or small vessel disease or whether they have aggravated the hypertension or small vessel disease.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

3.  Finally, the AMC/RO should schedule the appellant for another examination of the eyes.  In light of the disabilities at issue, the examination should be performed by an ophthalmologist, if possible.  The purpose of the examination is to discover and classify what disabilities of the eyes the appellant now suffers therefrom, and the etiology of each condition found.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

The examiner is asked to specifically report what eye disabilities the appellant now suffers therefrom, or has experienced since 2001, and the etiology of each condition.  The examiner must make a determination as to whether any of the found disabilities began in or were the result of his military service.  If not, are they the result of or due to the appellant's service-connected type II diabetes mellitus (and the medications taken to control the condition), or to the appellant's hypertension or small vessel disease.  If not, are they aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected type II diabetes mellitus.  If the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record.  If additional testing is necessary to provide a nonspeculative opinion, the examiner should identify what diagnostic studies would help resolve this question and request that they be conducted.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  After conducting any additional development deemed warranted, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


